DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg 16, filed 01/14/2022, with respect to the USC 103 rejections of claims 1-12 have been fully considered and are persuasive.  The USC 103 rejections of claims 1-12 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roland Long on 02/16/2022.

The application has been amended as follows: 

Claims 13-24 have been cancelled.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because it discloses a contactless nonlinear wave generator that is locatable at a first distance from the eye, the nonlinear wave generator being configured to generate, when being the first non-zero distance away from the eye, a nonlinear acoustic wave or a nonlinear mechanical wave at an output of the contactless nonlinear wave generator, the generated nonlinear acoustic wave or the nonlinear mechanical wave coupling to the eye through air and then generating at least one surface wave to the eye, wherein the nonlinear acoustic wave or the nonlinear mechanical wave is a transient or shock wave.
The closest prior art of record, US 20100069737 A1 to Jinde (cited in previous Office Action) teaches a contactless wave generator configured to generate an acoustic wave. However, Jinde does not teach the acoustic wave generator is configured to generate a nonlinear acoustic wave or the nonlinear mechanical wave coupling to the eye through air and then generating at least one surface wave to the eye, wherein the nonlinear acoustic wave or the nonlinear mechanical wave is a transient or shock wave.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791